- Prepared by EDGARX.com Media release Rio Tinto launches new debt reduction programme for up to $2.5 billion 22 May Rio Tinto will use its strong liquidity position to further reduce gross debt, today launching a bond purchase plan for up to $2.5 billion. Under the plan, Rio Tinto has issued a redemption notice for approximately $1.72 billion of its 2019 and 2020 US dollar-denominated notes and commenced cash tender offers to purchase up to approximately $781 million of its five 2021, 2022 and 2025 US dollar-denominated notes. Today’s announcement is part of the Rio Tinto Group’s ongoing capital management plan and follows the successful completion of a series of $7.5 billion US dollar-denominated note redemptions and repurchases in 2016. 1. Redemption of Bonds Rio Tinto today issued a notice of redemption for all of its 9.000 per cent notes due 1 May 2019 and for all of its 3.500 per cent notes due 2 November 2020 issued by Rio Tinto Finance (USA) Limited. These notes are guaranteed by Rio Tinto plc and Rio Tinto Limited. Approximately $1.719 billion in aggregate principal amount is outstanding. The redemption date is 21 June 2017. For additional information, note holders may call the trustee and paying agent, The Bank of New York Mellon, at +1-212-815-5811. 2. Cash Tender Offers Rio Tinto Finance (USA) plc and Rio Tinto Finance (USA) Limited (each a “Company” and together, the “Companies”) are making cash tender offers to purchase up to approximately $781 million of the outstanding securities listed in the table below (the “Securities”), each guaranteed by Rio Tinto plc and Rio Tinto Limited (the “Securities”).
